Citation Nr: 0610910	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the September 2003 rating, the RO reopened the 
veterans' claim for service connection for hypertension and 
denied it on the merits.  A notice of disagreement was 
received in March 2004, a statement of the case was issued in 
June 2004, and a substantive appeal was received in July 
2004.


FINDINGS OF FACT

1.  A June 2002 rating decision denied entitlement to service 
connection for hypertension; the veteran did not file a 
notice of disagreement.

2.  Evidence received since the June 2002 rating decision is 
not cumulative of the evidence of record at the time of the 
June 2002 denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Any current hypertension is unrelated to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the June 2002 rating decision in 
connection with the claim to reopen hypertension is new and 
material, and the veteran's claim of service connection for 
hypertension, has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The August 2004 supplemental 
statement of the case, the June 2004 statement of the case, 
the October 2003 and December 2002 notices of RO rating 
decisions, and letters dated October 2002 and August 2001 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the letters of August 2001, May 2002 and October 
2002 plus an April 2003 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2001, May 2002, October 2002 and 
April 2003 letters were sent to the appellant prior to the 
September 2003 rating decision from which the present appeal 
arises.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the August 2001, May 2002, October 
2002 and April 2003 letters notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  As well, in the May 2002 letter 
the RO informed the veteran that it had attempted to obtain 
his service medical records, but had learned that those 
records were unavailable because they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
See Dixon v. Derwinski, 3 Vet.App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding his treatment during service and, in 
the April 2003 letter, expressly notified him of alternative 
types of evidence, including witness statements, to support 
his claim.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish either a disability 
rating or an effective date.  Despite any inadequate notice 
provided to the appellant as to those elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection for hypertension, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disabilities.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, the veteran's 
service medical and personnel records appear to have been 
destroyed.  In a case in which a claimant's service records 
are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  In May 2002, the RO requested 
that the veteran complete NA Form 13055 in order to 
facilitate a search for any reconstructed service medical 
records.  The veteran replied with a signed statement 
indicating that he had no additional information to submit 
relevant to reconstructing his service medical records.  
Private medical and VA outpatient records have been obtained.  
The appellant has not indicated that he has any additional 
evidence to submit.  Thus, the Board is satisfied that all 
sources for further development of the record have been 
exhausted and that further referral of this matter to the 
NPRC will not result in additional development of the record.



Criteria and Analysis

New and Material Evidence

In April 2001, the veteran filed a claim of service 
connection for hypertension.  In a June 2002 rating decision, 
the veteran's claim was denied.  However, a questions arises 
as to whether the veteran was ever properly notified of this 
determination.  A June 2002 RO letter to the veteran notified 
him of a denial of a pension claim, not the compensation for 
hypertension claim.  However, it appears that the June 2002 
rating decision was enclosed with the June 2002 notice 
letter, thus suggesting that the veteran did in fact receive 
notice of the denial of the hypertension claim.  This is 
further supported by a July 2002 letter from the veteran in 
which he noted the June 2002 denial of the hypertension claim 
and asked for further review by the RO.  This leads the Board 
to conclude that the veteran did have actual notice of the 
June 2002 denial.  Notice of appellate rights and procedures 
were attached to the June 2002 notice letter and (as 
hereinafter noted), the RO further explained appellate 
procedures in a subsequent letter.  For reasons hereinafter 
set forth, the Board finds that a timely notice of 
disagreement was not received to initiate an appeal from the 
June 2002 rating decision, and that determination therefore 
became final.  38 U.S.C.A. § 7105.    

After the June 2002 rating decision, the veteran did send a 
letter to the RO in July 2002 expressing disappointment with 
the June 2002 rating decision.  However, the RO treated the 
statement as a petition to reopen the claim for hypertension 
and not as a notice of disagreement.  The Board concurs.  38 
C.F.R. § 20.201 provides that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  The 
Board finds that the veteran did not express a desire to seek 
appellate review of the June 2002 decision.  The veteran was 
merely asking the RO to reconsider its determination.  This 
conclusion is reinforced by the fact that the RO replied to 
the veteran's July 2002 letter and informed him that it was 
processed as a petition to reopen the claim, notified him of 
his appellate rights and provided him with instructions and a 
form for pursuing an appeal.  In subsequent correspondence, 
the veteran continued to request that his claim be reviewed 
and granted, but he did not in any manner indicate that he 
wished to file a notice of disagreement.  Since a timely 
notice of disagreement was not received, the RO's June 2002 
decision is final.  38 U.S.C.A. § 7105.  The Board notes here 
that filing additional evidence does not extend the time 
limit for filing an appeal.  38 C.F.R. § 20.304.

As no timely notice of disagreement was received to initiate 
an appeal from the June 2002 rating decision, it became 
final.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed.Cir. 1998).

The veteran continued to advance his claim and the RO viewed 
the veteran's request as a request to reopen his claim.  The 
regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

As noted in the introduction, the RO Subsequently reopened 
the claim and reviewed it on the merits.  However, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

Evidence received prior to the June 2002 RO decision did not 
include any service medical records.  The record contained VA 
outpatient treatment records and private medical reports 
establishing that the veteran has been diagnosed with 
hypertension.  While the RO acknowledged the evidence that 
the veteran suffers from hypertension, the claim for service 
connection was denied due to the lack of evidence that the 
condition began during service or within one year of 
discharge.

New evidence received since the June 2002 RO decision 
includes a written statement by the veteran's sister 
testifying that the veteran received a doctor's diagnosis for 
high blood pressure during spring of 1947, within six months 
of discharge.  No previous evidence of record reflected such 
a diagnosis earlier than 1979.  The newly received evidence, 
assumed to be credible, raises a reasonable possibility of 
substantiating the claim because it helps to corroborate the 
veteran's account of when his disability was diagnosed.  The 
claim, therefore, is reopened.  38 C.F.R. § 3.156.  The Board 
now turns to consideration of the merits of the underlying 
service connection claim.

Service Connection

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that the veteran's service medical 
records are missing and appear to have been destroyed.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, U.S. Vet.App. No. 
03-0133 (2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

In the present case, the earliest indication in the medical 
records of any diagnosis, treatment or complaint of 
hypertension is a reference in a January 1983 medical report 
that the veteran's hypertension was first detected in 1975, 
which is nearly 30 years after service. This lengthy period 
without evidence of treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, 
while the record includes numerous medical reports concerning 
the veteran's hypertension, not one of them suggests a link 
between the condition and the veteran's period of active 
service.  In fact, the January 1983 medical report explains 
that until the veteran was first diagnosed in 1975, he was 
'apparently well.'  The report cites a specific incident in 
1975 as marking the onset of the veteran's condition.

The Board acknowledges the veteran's assertion that his 
hypertension began in 1945, during service, and that his 
unavailable service medical records would corroborate his 
claim.  However, as noted above, the Board may not make any 
presumption in favor of the claimant nor lower the legal 
standard to grant a claim due to the unavailability of the 
service records.  See Cromer and Russo, supra.  Therefore, 
service connection cannot be granted unless the record 
contains some existing probative evidence of a nexus between 
the veteran's hypertension and his active service.

In support of his appeal, the veteran directs the Board's 
attention to a February 2003 statement from his sister to the 
effect that she recalls the veteran being diagnosed with 
hypertension during the spring of 1947.  The statement is 
offered to help corroborate the veteran's own account that he 
has been treated for hypertension by different doctors since 
his time in active service.  Although the Board finds no 
reason to doubt the credibility of the veteran or the 
veteran's sister, the United States Court of Appeals for 
Veterans Claims (Court) has clarified that a layman's account 
of what a doctor purportedly said, filtered as it is through 
a layman's sensibilities, is simply too attenuated and 
inherently unreliable to hold any probative value.  Warren v. 
Brown, 6 Vet.App. 4, 6 (1993); Robinette v. Brown, 8 Vet.App. 
69 (1995).  As such, there is simply no probative evidence of 
record to show that the veteran's hypertension occurred 
during or within one year of active service.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
there is no competent evidence suggesting a link between the 
veteran's hypertension and his active military service.  
Rather, the competent evidence persuasively shows that his 
hypertension was first shown many years after service and is 
otherwise unrelated to service.  Thus, the Board is led to 
the conclusion that the preponderance of the evidence is 
against the veteran's claim.




ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  To 
this extent, the appeal is granted.

Service connection for hypertension is not warranted.  To 
this extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


